                             27-CV-19-2529
                                                                      Filed in District Court
CASE 0:19-cv-00416-SRN-ECW Document 1-1 Filed 02/21/19 Page 1 of 14     State of Minnesota
                                                                      2/15/2019 12:36 PM
                             27-CV-19-2529
                                                                      Filed in District Court
CASE 0:19-cv-00416-SRN-ECW Document 1-1 Filed 02/21/19 Page 2 of 14     State of Minnesota
                                                                      2/15/2019 12:36 PM
                             27-CV-19-2529
                                                                      Filed in District Court
CASE 0:19-cv-00416-SRN-ECW Document 1-1 Filed 02/21/19 Page 3 of 14     State of Minnesota
                                                                      2/15/2019 12:36 PM
                             27-CV-19-2529
                                                                      Filed in District Court
CASE 0:19-cv-00416-SRN-ECW Document 1-1 Filed 02/21/19 Page 4 of 14     State of Minnesota
                                                                      2/15/2019 12:36 PM
                             27-CV-19-2529
                                                                      Filed in District Court
CASE 0:19-cv-00416-SRN-ECW Document 1-1 Filed 02/21/19 Page 5 of 14     State of Minnesota
                                                                      2/15/2019 12:36 PM
                             27-CV-19-2529
                                                                      Filed in District Court
CASE 0:19-cv-00416-SRN-ECW Document 1-1 Filed 02/21/19 Page 6 of 14     State of Minnesota
                                                                      2/15/2019 12:36 PM
                             27-CV-19-2529
                                                                      Filed in District Court
CASE 0:19-cv-00416-SRN-ECW Document 1-1 Filed 02/21/19 Page 7 of 14     State of Minnesota
                                                                      2/15/2019 12:36 PM
                             27-CV-19-2529
                                                                      Filed in District Court
CASE 0:19-cv-00416-SRN-ECW Document 1-1 Filed 02/21/19 Page 8 of 14     State of Minnesota
                                                                      2/15/2019 12:36 PM
                             27-CV-19-2529
                                                                      Filed in District Court
CASE 0:19-cv-00416-SRN-ECW Document 1-1 Filed 02/21/19 Page 9 of 14     State of Minnesota
                                                                      2/15/2019 12:36 PM
                             27-CV-19-2529
                                                                       Filed in District Court
CASE 0:19-cv-00416-SRN-ECW Document 1-1 Filed 02/21/19 Page 10 of 14     State of Minnesota
                                                                       2/15/2019 12:36 PM
                             27-CV-19-2529
                                                                       Filed in District Court
CASE 0:19-cv-00416-SRN-ECW Document 1-1 Filed 02/21/19 Page 11 of 14     State of Minnesota
                                                                       2/15/2019 12:36 PM
                             27-CV-19-2529
                                                                       Filed in District Court
CASE 0:19-cv-00416-SRN-ECW Document 1-1 Filed 02/21/19 Page 12 of 14     State of Minnesota
                                                                       2/15/2019 12:36 PM
                             27-CV-19-2529
                                                                       Filed in District Court
CASE 0:19-cv-00416-SRN-ECW Document 1-1 Filed 02/21/19 Page 13 of 14     State of Minnesota
                                                                       2/15/2019 12:36 PM
                             27-CV-19-2529
                                                                       Filed in District Court
CASE 0:19-cv-00416-SRN-ECW Document 1-1 Filed 02/21/19 Page 14 of 14     State of Minnesota
                                                                       2/15/2019 12:36 PM
